Title: Continental Congress Report on Army Memorial, 22 January 1783
From: Hamilton, Alexander,Continental Congress
To: 


[Philadelphia] January 22, 1783
The Grand Committee having considered the contents of the Memorial presented by the army find that they comprehend five different articles.

1st.Present pay
2dly.A settlement of accounts of the arrearages of pay and security for what is due.
3dly.A commutation of the half pay allowed by different resolutions of Congress for an equivalent in gross.
4thly.A settlement of the accounts of deficiences of rations and compensation.
5thly.A settlement of the accounts of deficiencies of Cloathing and compensation.

[Resolved] as to the first that the Superintendant of Finance be directed conformable to the measures already taken for that purpose as soon as the state of the public finances will permit to make such payment and in such manner as he shall think proper ’till the further order of Congress.
[Resolved] With respect to the second article so far as relates to the settlement of accounts [That the several States be called upon to compleat without delay the Settlements with their respective Lines of the Army up to the first day of August 1780 and] that the Superintendant of Finance be directed to take such measures as shall appear to him most proper for effecting the settlement from that Period.
As to what relates to the providing of security for what shall be found due on such settlement:
[Resolved] that the troops of the United States in common with all the creditors of the same have an undoubted right to expect such security; and that Congress will make every effort in their power to obtain from the respective states substantial funds adequate to the object of funding the whole debt of the United States and will enter upon an immediate and full consideration of the nature of such funds and the most likely mode of obtaining them.
With respect to the 3d article, [resolved that it be left] to the option of all officers entitled to half pay either to preserve their claim to that provision as it now stands by the several resolutions upon that subject, or to accept in lieu thereof  years full pay to be paid to them in one year after the conclusion of the war in money, or placed upon good funded security bearing an annual interest of six per Cent; provided that the allowance to widows and orphans of such officers as have died or been killed or may die or be killed in the service during the war shall remain as established by the resolution of the .
With respect to the 4th and fifth articles the Committee beg leave to delay their report until they have obtained more precise information than they now possess upon the subject.
